       Case 2:20-cr-00146-RFB-DJA Document 25
                                           24 Filed 04/13/21
                                                    03/30/21 Page 1 of 3

CHRISTOPHER CHIOU
Acting United States Attorney
District of Nevada
Nevada Bar Number: 13644
ALLISON REESE
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6502

                               UNITED STATES DISTRICT COURT
                                     District of Nevada


UNITED STATES OF AMERICA,           )              Case No. 2:20-cr-00146-RFB-DJA-1
Plaintiff,                          )
                                    )
       v.                           )                       PETITION FOR ACTION
                                    )                       ON CONDITIONS OF
JESSICA WILLIAMS                    )                       PRETRIAL RELEASE
Defendant                           )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Alicia Shiveley, U. S.

Pretrial Services Officer. I have reviewed that Petition, and I concur in the recommended action

requested of the court.




    Dated this 30th day of March, 2021.

                                                           CHRISTOPHER CHIOU
                                                           United States Attorney


                                                           By           /S/                .
                                                                ALLISON REESE
                                                                Assistant U.S. Attorney
           Case 2:20-cr-00146-RFB-DJA Document 25
                                               24 Filed 04/13/21
                                                        03/30/21 Page 2 of 3

PS 8
(Revised 12/04)


                                  UNITED STATES DISTRICT COURT
                                             for the
                                      DISTRICT OF NEVADA

U.S.A. vs. JESSICA WILLIAMS                                   Docket No.: 2:20-cr-00146-RFB-DJA-1

                         Petition for Action on Conditions of Pretrial Release

       COMES NOW Alicia Shiveley, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant Jessica Williams. The defendant initially appeared on July
9, 2020, before Your Honor and was ordered released on a personal recognizance bond with the
following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall satisfy all outstanding warrants within 90 days and provide verification
          to Pretrial Services or the supervising officer.
      3. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to Clark County, NV.
      4. The defendant may travel to California for the purpose of court only.
      5. The defendant shall maintain residence at Latrice Owen’s Residence at 3200 Arville Street,
          Apt #61, Las Vegas, NV 89102 and may not move prior to obtaining permission from the
          Court, Pretrial Services or the supervising officer.
      6. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      7. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      8. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
          controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
          practitioner. This includes Marijuana and/or any item containing THC.
      9. The defendant shall submit to any testing required by Pretrial Services or the supervising
          officer to determine whether the defendant is using a prohibited substance. Any testing
          may be used with random frequency and may include urine testing, a remote alcohol testing
          system and/or any form of prohibited substance screening or testing. The defendant shall
          refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the
          efficiency and accuracy of any prohibited substance testing or monitoring which is/are
          required as a condition of release.
      10. The defendant shall pay all or part of the cost of the testing program based upon his/her
          ability to pay as Pretrial Services or the supervising officer determines.
      11. The defendant shall not be in the presence of anyone using or possessing a narcotic drug or
          other controlled substances.
      12. Report via telephone any instance of COVID-19 symptoms, exposure, and/or quarantine
          immediately to the supervising officer.
      13. Comply with the directives of medical, public health, and government officials with respect
          to a quarantine and/or stay-at-home order.
      14. The defendant shall avoid all contact with known convicted felons.
       Case 2:20-cr-00146-RFB-DJA Document 25
                                           24 Filed 04/13/21
                                                    03/30/21 Page 3 of 3

Respectfully presenting petition for action of Court and for cause as follows:

   1. Ms. Williams tested positive for methamphetamine on 3/5/2021 (confirmed.)
   2. Ms. Williams tested positive for cocaine on 3/5/2021 (confirmed.)
   3. Ms. Williams tested positive for benzodiazepines on 3/5/2021 (confirmed), March 25,
      2021 (confirmation pending), and March 27, 2021 (confirmation pending.)
   4. Ms. Williams tested positive for opioids on March 16, 2021 and she did not provide a valid
      prescription for review that covered this time period.
   5. Ms. Williams failed to report to drug testing on February 22, 2021, March 4, 2021, March
      12, 2021

PRAYING THAT THE COURT WILL ORDER THAT A SUMMONS BE ISSUED BASED UPON THE
ALLEGATIONS OUTLINED ABOVE. FURTHER, THAT A HEARING BE SET TO SHOW CAUSE WHY
PRETRIAL RELEASE SHOULD NOT BE REVOKED.

 ORDER OF COURT                                   I declare under penalty of perjury that the
                                                  information herein is true and correct.
Considered and ordered this 13th____ day of       Executed on this 30th day of March, 2021.
March, 2021 and ordered filed and made a
April
part of the records in the above case.            Respectfully Submitted,



 ______________________________                   _____________________________
 Honorable Brenda Weksler                         Alicia Shiveley
 U.S. Magistrate Judge                            U.S. Pretrial Service Officer
                                                  Place: Las Vegas, Nevada
